UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4178


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY LEON PERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (4:08-cr-00011-D-1)


Submitted:   September 20, 2012           Decided:   October 22, 2012


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mitchell G. Styers, BANZET, THOMPSON & STYERS, PLLC, Warrenton,
North Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              In 2009, Timothy Leon Person pled guilty pursuant to a

plea       agreement   to   one    count       of   misprision   of   felony,   in

violation of 18 U.S.C. § 4 (2006), and was sentenced to three

years probation.         Person appeals the district court’s judgment

revoking      his   probation     and   imposing     a   thirty-month   sentence.

Finding no error, we affirm.

              Upon a finding of a probation violation, the district

court may revoke probation and resentence a defendant to any

sentence within the statutory maximum for the original offense.

18 U.S.C. § 3565(a) (2006); United States v. Schaefer, 120 F.3d

505, 507 (4th Cir. 1997).           We apply the same standard of review

for probation revocation as for supervised release revocation.

United States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).

Thus, a probation revocation sentence should be affirmed if it

is within the applicable statutory maximum and is not plainly

unreasonable. *        United States v. Crudup, 461 F.3d 433, 438-40

(4th Cir. 2006).

       *
       Although Person acknowledges that we review probation
revocation sentences under a plainly unreasonable standard of
review, he insists that an abuse-of-discretion standard of
review should apply. We decline Person’s invitation to revisit
our previous decisions holding that a “plainly unreasonable”
standard of review applies to revocation sentences. See United
States v. Guglielmi, 819 F.2d 451, 457 (4th Cir. 1987) (holding
that only an en banc court, not a subsequent panel, has
authority to overturn a previous panel’s published decision).


                                           2
              To     determine       whether          a      sentence     is     plainly

unreasonable,        we    first     consider         whether     the     sentence       is

unreasonable.         Id. at 438.             In reviewing for reasonableness,

this court “follow[s] generally the procedural and substantive

considerations that [are] employ[ed] in [the] review of original

sentences, . . . with some necessary modifications to take into

account the unique nature of . . . revocation sentences.”                              Id.

at 438-39.         A sentence imposed upon revocation of probation is

procedurally       reasonable      if   the       district    court     considered      the

Chapter Seven policy statements and the applicable 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2012) factors.                       Moulden, 478 F.3d

at   656.      The   court    need      not    robotically      tick     through      every

subsection of § 3553(a), however.                  Id. at 657.

              A revocation sentence is substantively reasonable if

the district court stated a proper basis for concluding that the

defendant      should      receive      the       sentence    imposed,     up    to    the

statutory maximum.           Crudup, 461 F.3d at 440.                  Ultimately, the

court   has    broad      discretion     to       revoke   probation     and    impose    a

sentence up to that maximum.               Moulden, 478 F.3d at 657.             Only if

a sentence is found procedurally or substantively unreasonable

will we “decide whether the sentence is plainly unreasonable[.]”

Crudup, 461 F.3d at 439.

              With these principles in mind, we conclude that the

thirty-month       sentence    is    not      plainly      unreasonable.        Although

                                              3
Person   was    sentenced       above   the     recommended     policy   statement

range and his Guidelines range, the district court’s explanation

for the sentence reveals that the court considered the policy

statements      and   the   §    3553(a)       factors   when   determining      the

sentence, which was below the statutory maximum applicable to

Person’s conviction.

           Accordingly, we affirm the district court’s judgment.

We   dispense    with   oral     argument      because   the    facts    and   legal

contentions are adequately presented in the material before the

court and argument would not aid the decisional process.

                                                                          AFFIRMED




                                           4